DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on May 27th 2022 has been entered. Claims 1, 10 and 18 have been amended with claims 1 – 20 currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 9 -11, filed May 27th 2022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are persuasive.
The gravamen of applicant’s arguments is that none of the references disclose or suggest  “autonomously identifying instrinsic features of variables of [a] plurality of variables” (emphasis applicant’s) as recited in the independent claims
Examiner respectfully agrees
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Leigh et al., (United States Patent Publication Number 20160092499) hereinafter Leigh
Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

Claims 1, 10 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over  Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays in view of Leigh et al., (United States Patent Publication Number 20160092499) hereinafter Leigh and in further view of Michael S. Smith (United States Patent Number 9432298) hereinafter Smith
Regarding claim 1 Hays teaches a computer-implemented method comprising: receiving, from a user, (a designer may then enter data that is desired for a report by selecting from a plurality of menu options, [0041])  a plurality of variables; (supplying report design parameters [0040]) identifying features of variables (ABS., columns and or rows or a report can be declaratively defines as either dynamic or static) (Fig. 6 and 11, report design that declares certain columns, rows, subcolumns and subrows to be dynamic or static [0035], [0044] and [0069]) of the plurality of variables; (Fig. 8, Year (800), (1990 (803)), 1991 (804)); Growth(805)) Region (801) (west (806)) east (807)); Retail (808) (ACME (809)), Bob’s Discount (810)); Wholesale (811), (ABC Inc., (812)), (XYZ Ltd. (813)); Grand Total (814) see also Fig. 12 and generating, using the features, a new hypercube data structure (Fig. 6 generalized report design [0030]) (columns and rows maybe declaratively defined as dynamic or static [0044], see also Figs. 10-12 and [0069-0074 discussing reports that interlink with each other using dynamic columns/rows as discussed above, thus there are multiple dimensions of overlapping data, i.e. a "hypercube”) by assigning: a first set of variables of the plurality of variables as one or more row variables of the hypercube; (the dynamic row group 1253 from Fig. 12 corresponds to the region 1253a of Fig. 11 and to the West 1253b East 1253c and West 1253d and East 12533 of Fig. 10 [0069]) a second set of variables of the plurality of variables as one or more column variables of the hypercube; (the dynamic column group 1200 from FIG. 12 corresponds to the [year]1200a column in FIG. 11 and to the 2001 (1200b) and 2002 (1200c) columns in FIG. 10. [0070]) and a variable of the plurality of variables as a nested variable of the hypercube (the dynamic column group 1203 from Fig. 12 corresponds to the Type 1203a from Fig. 11 and to the Fresh (1203b) and Frozen (1203c) of Fig. 10 [0069])
Hays does not fully disclose autonomously identifying intrinsic features of variables of the plurality of variables and generating, autonomously and using the features, a new hypercube data structure that includes a plurality of two-dimensional array of cells that are stacked on top of each other
Leigh teaches autonomously (If there is a configuration file associated with the
object model ("YES" to step 1410), the metadata extraction module may identify the configuration file associated with the object model and extract the metadata based on data included in the configuration file (step 1414 [0127]) identifying intrinsic features (using intrinsic persistence metadata [0102]) of variables (object oriented features [0050]) of the plurality of variables; (plurality of objects [0045])  and generating, (generate persistent schema [0056]) autonomously (If there is a configuration file associated with the object model ("YES" to step 1410), the metadata extraction module may identify the configuration file associated with the object model and extract the metadata based on data included in the configuration file (step 1414 [0127])  and using the features, (using intrinsic persistence metadata [0102]) a new hypercube data structure (Sales cube [0051]) 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Leigh  wherein autonomously identifying intrinsic features of variables of the plurality of variables and generating, autonomously and using the features, a new hypercube data structure. By doing so object models may be associated with object-oriented features such as variablelength arrays and nested tables that provide higher-level ways
to organize and access data in the database or other data structure. Leigh [0050]
	Smith teaches that includes a plurality of two-dimensional array of cells that are stacked on top of each other (a logical arrangement of memory portions as a hypercube may correspond to a flat two-dimensional physical arrangement, etc. For example,
the physical arrangement (e.g. stacking, layering, etc.) of one or more planes of memory portions (e.g. die, chips, stacked memory chips, etc.) may correspond to a different
logical structure ( e.g. two-dimensional Col. 496 ln 37 - 43)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Leigh to incorporate the teachings of Smith wherein that includes a plurality of two-dimensional array of cells that are stacked on top of each other. By doing so the physical arrangement of one or more stacked memory packages may correspond to a different logical structure ( e.g. two-dimensional, three-dimensional, multi-dimensional, etc.). Smith Col. 496 ln 44 – 47. 
Claims 10 and 18  corresponds to claim 1 and is rejected accordingly

 	Claims 2 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, in view of Leigh et al., (United States Patent Publication Number 20160092499) hereinafter Leigh, in view of Michael S. Smith (United States Patent Number 9432298) hereinafter Smith and in further view of  Heimendinger et al., (United States Patent Publication Number 20120023101) hereinafter Heimendinger.
Regarding claim 2 Hays in view of Leigh and in further view of Smith teaches the computer-implemented method of claim 1,
Hays as modified  further teaches wherein the features include a category of the variables, (grouping requested in the query (e.g. "Group by Customer ID") [0031]) 
Hays does not fully disclose and using the features includes identifying whether a historical usage of the category is associated with the one or more row variables or the one or more column variables or a depth variable.
Heimendinger teaches and using the features includes identifying whether a historical usage of the category is associated with the one or more row variables or the one or more column variables or a depth variable. (The spreadsheet application may request from the data source a set of dimension hierarchies, members, and/or measures to place on the rows, columns, filters, and slicers section of the spreadsheet. This set represents a relevant default report for the user 102, based on what that user and similar users have historically viewed [0023]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Leigh in further view of Smith  to incorporate the teachings of Heimendinger whereby   using the features includes identifying whether a historical usage of the category is associated with the one or more row variables or the one or more column variables or a depth variable. By doing so the usage history of the ways that user look at data in various data sources can be accomplished. Heimendinger [0020].
Claim 11  corresponds to claim 2 and is rejected accordingly.

Claims 3 – 5, 14 and  15  are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, in view Leigh et al., (United States Patent Publication Number 20160092499) hereinafter Leigh, in view of  Michael S. Smith (United States Patent Number 9432298) hereinafter Smith and in further view of Krishna et al., (United States Patent Publication Number 20190332610) hereinafter Krishna.
Regarding claim 3 Hays in view of Leigh and in further view of Smith teaches the computer-implemented method of claim 1, 
Hays as modified does not fully disclose wherein the hypercube is a first hypercube, further comprising generating a second hypercube data structure by assigning: a third set of variables of the plurality of variables as one or more row variables of the second hypercube; a fourth set of variables of the plurality of variables as one or more column variables of the second hypercube; and a variable of the plurality of variables as a depth variable of the second hypercube.
Krishna teaches wherein the hypercube is a first hypercube, (Fig. 8, (801) first three-dimensional hypercube [0064]) further comprising generating a second hypercube data structure (Fig. 8, (803) second or six-dimensional hypercube [0064]) by assigning: a third set of variables of the plurality of variables (any one of the  three additional dimensions [0064]) as one or more row variables (rows showing banded categories [0069]) of the second hypercube; (Fig. 8, (803) second or six-dimensional hypercube [0064]) a fourth set of variables of the plurality of variables (any one of the three additional dimensions [0064]) as one or more column variables (plurality of columns showing banded categories for average revenue per unit [0069])  of the second hypercube; (Fig. 8, (803) second or six-dimensional hypercube [0064]) and a variable of the plurality of variables as a depth variable (the dimensions of a second
hypercube 1004 in the stack having new dimensions d4 , d5 and d6, the viewpoint eye 1001 now residing at depth 1 [0066]) of the second hypercube (Fig. 8, (803) second or six-dimensional hypercube [0064])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Leigh and in further view of Smith  to incorporate the teachings of Krishna whereby  the hypercube is a first hypercube, further comprising generating a second hypercube data structure by assigning: a third set of variables of the plurality of variables as one or more row variables of the second hypercube; a fourth set of variables of the plurality of variables as one or more column variables of the second hypercube; and a variable of the plurality of variables as a depth variable of the second hypercube. By doing so a user having access to this information and it being presented in a way that intuitively categorizes subscribers along a series of categorical ranges. Krishna [0066].
Claim 14 corresponds to claim 3 and is rejected accordingly.

Regarding claim 4 Hays in view of Leigh, Smith and in further view of Krishna teaches the computer-implemented method of claim 3.
Hays as modified does not fully disclose further comprising presenting both the first hypercube and the second hypercube to the user.
Krishna teaches presenting both the first hypercube (Fig. 8, (802) First view eye
802 represents the view at the first or three-dimensional hypercube 801 [0064]) and the second hypercube (Fig. 8, (804) Second view eye 804 represents the view at the second or six-dimensional hypercube 803 having three additional dimensions [0064])  to the user (Fig. 8, is a visual representation of a user's perspective of data at successive drilldowns and hypercube syntheses [0039])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Leigh and in further view of Smith to incorporate the teachings of Krishna whereby  comprising presenting both the first hypercube and the second hypercube to the user. By doing so each eye represents a perspective view when viewing each successive hypercube and each cube structure represents each successive multi-dimensional hypercube as they are built along the single dimensional walk array 800. Krishna [0064]
	Claim 15 corresponds to claim 4 and is rejected accordingly. 

Regarding claim 5 Hays in view of Leigh and in further view of Smith  teaches the computer-implemented method of claim 1.
Hays as modified further teaches  wherein assigning the first set of variables as the one more row variables; (the dynamic row group 1253 from Fig. 12 corresponds to the region 1253a of Fig. 11 and to the West 1253b East 1253c and West 1253d and East 12533 of Fig. 10 [0069])  and assigning the second set of variables as the one or more column variables; (the dynamic column group 1200 from FIG. 12 corresponds to the [year]1200a column in FIG. 11 and to the 2001 (1200b) and 2002 (1200c) columns in FIG. 10. [0070]) wherein the first set of variables is assigned as the one or more row variables; (the dynamic row group 1253 from Fig. 12 corresponds to the region 1253a of Fig. 11 and to the West 1253b East 1253c and West 1253d and East 12533 of Fig. 10 [0069]) and wherein the second set of variables is assigned as the one or more column variables; (the dynamic column group 1200 from FIG. 12 corresponds to the [year]1200a column in FIG. 11 and to the 2001 (1200b) and 2002 (1200c) columns in FIG. 10. [0070])  
	Hays does not fully disclose further comprises: identifying that at least one feature of the first set of variables matches a historical feature of a historical set of row variables  of a historical hypercube; feature of the second set of variables matches a historical feature of a historical set of column variables of the same historical hypercube; in response to the at least one feature of the first set of variables matching the historical feature of row variables; in response to the at least one feature of the second set of variables matching the historical feature of column variables.
Krishna teaches further comprises: identifying that at least one feature of the first set of variables matches a historical feature of a historical set of row variables (having dimensions corresponding to the plurality of categories of subscriber information including a set of fields for use as pivots[0068]) of a historical hypercube; (first multidimensional hypercube  [0068]) and identifying that at least one feature of the second set of variables matches a historical feature of a historical set of column variables (having dimensions corresponding to the plurality of categories of subscriber information including a set of fields for use as pivots[0068])  of the same historical hypercube; (first multidimensional hypercube  [0068]) in response to the at least one feature of the first set of variables matching the historical feature of row variables; (successive multi-dimensional hypercube would have dimensions
corresponding to the set of fields for use as pivots [0068]) in response to the at least one feature of the second set of variables matching the historical feature of column variables (successive multi-dimensional hypercube would have dimensions
corresponding to the set of fields for use as pivots [0068])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Leigh and in further view of Smith  to incorporate the teachings of Krishna identifying that at least one feature of the first set of variables matches a historical feature of a historical set of row variables  of a historical hypercube; feature of the second set of variables matches a historical feature of a historical set of column variables of the same historical hypercube; in response to the at least one feature of the first set of variables matching the historical feature of row variables; in response to the at least one feature of the second set of variables matching the historical feature of column variables. By doing so the hypercube exists containing pivots, insights, vectors and information from all previously constructed dimensions of interest. Krishna [0066]
	
Claims 6, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, in view of Leigh et al., (United States Patent Publication Number 20160092499) hereinafter Leigh, in view of Michael S. Smith (United States Patent Number 9432298) hereinafter Smith and in further view of  Hughes et al., (United States Patent Publication Number 20150178407) hereinafter Hughes
Regarding claim 6  Hays in view of Leigh and in further view of Smith teaches the computer-implemented method of claim 1, 
Hays as modified does not fully disclose comprising identifying, using the features, that a variable of the plurality of variables is collapsible 
	Hughes teaches comprising identifying, using the features, that a variable of the plurality of variables is collapsible (the user 110 may wish to collapse a dimension attribute, such that a coarser attribute is shown on the display screen [0026]) (For example, a fact table with "Customer Geography" and "Product" as collapsed
dimensions is shown in Table 2: [0030])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Leigh and in further view of Smith to incorporate the teachings of Hughes wherein identifying, using the features, that a variable of the plurality of variables is collapsible. By doing so thereby decreasing the number of rows in the data presented to the user 110. Hughes [0026].
Claim 12 corresponds to claim 6 and is rejected accordingly.

Regarding claim 7 Hays in view of Leigh, Smith and in further view of Hughes  teaches the computer-implemented method of claim 6.
Hays as modified does not teaches wherein generating the new hypercube includes determining to collapse the collapsible variable 
Hughes teaches wherein generating the new hypercube includes determining to collapse the collapsible variable (the dimension may represent time, with several possible hierarchical attributes. For instance, the dimension may include the dimension attributes "days", "weeks", "months", and "years." The attribute "days" can be grouped (collapsed) into "months", which can be collapsed into "years". Similarly, days can be collapsed into "weeks", which can be collapsed into "years",)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Leigh, Smith  to incorporate the teachings of Hughes wherein generating the new hypercube includes determining to collapse the collapsible variable. By doing so display layer can hide the collapsed dimensions (e.g., to provide a better and less confusing user experience). Hughes [0031]
Claim 13 corresponds to claim 7 and is rejected accordingly. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, in view of Leigh et al., (United States Patent Publication Number 20160092499) hereinafter Leigh, in view of Michael S. Smith (United States Patent Number 9432298) hereinafter Smith and in further view of Bruce Arthur Nelson, (United States Patent Publication Number 20020087633) hereinafter Nelson.
Regarding claim 8 Hays in view of Leigh and in further view of Smith  teaches the computer-implemented method of claim 1.
Hays as modified does not fully disclose wherein generating the new hypercube includes: identifying, using the features,  a first column width for a first column of the one or more columns; identifying, using the features, a second column width for a second column of the one or more columns; identifying, using the features, a first row height for a first row of the one or more rows; and identifying, using the features, a second row height for a second row of the one or more rows, wherein the first column width is different than the second column width and the first row height is different than the second row height.
	Nelson teaches wherein generating the new hypercube (Fig. 8 (66) retrieve data from data cube and generate page [0055])  includes  identifying, using the features, (Page generation module 26 analyzes the content of the page including: (1) labels for the individual columns, (2) labels of the page itself, and (3) the data returned in the result set from the OLAP server and calculates appropriate widths for the columns and the row headers to accommodate the content [0049]) see also paragraph [0039] a first column width (appropriated width [0049])  for a first column (Fig. 14, “Profit” column [0061]) of the one or more columns; (Fig. 14, “Profit per Unit Sales”, “Store Cost”, “Store Sales”, “Unit Sales” columns [0061]) identifying, using the features, (Page generation module 26 analyzes the content of the page including: (1) labels for the individual columns, (2) labels of the page itself, and (3) the data returned in the result set from the OLAP server and calculates appropriate widths for the columns and the row headers to accommodate the content [0049]) see also paragraph [0039] a second column width (appropriated width [0049])  for a second column (Fig. 14, “Store Cost” [0061])  of the one or more columns; (Fig. 14, “Profit per Unit Sales”, “Store Sales”, “Unit Sales” columns [0061]) identifying, using the features, (Page generation module 26 analyzes the content of the page including: (1) labels for the individual columns, (2) labels of the page itself, and (3) the data returned in the result set from the OLAP server and calculates appropriate widths for the columns and the row headers to accommodate the content [0049]) see also paragraph [0039]  a first row height (appropriate height [0049]) for a first row (Fig. 14, “All Store Total” [0061])  of the one or more rows; (Fig. 14, “Canada”, “Mexico”, “USA Total”, “CA”, “OR”, “WA” rows [0061]) and identifying, using the features, (Page generation module 26 analyzes the content of the page including: (1) labels for the individual columns, (2) labels of the page itself, and (3) the data returned in the result set from the OLAP server and calculates appropriate widths for the columns and the row headers to accommodate the content [0049]) see also paragraph [0039]  a second row height (appropriate height [0049]) for a second row (Fig. 14 “Bag of Stuffers All Stores” [0061]) of the one or more rows, (Fig. 14, “Best Savings All Stores”, “Big Promo All Stores”, “Big Time Discounts All Store”, “Big Time Savings All Stores” rows [0061]) wherein the first column width (Fig. 14, “Profit” column width [0061])  is different than the second column width (Fig. 14, “Profit per Unit sales” column [0061])  and the first row height (Fig. 14 “All Store Total” row [0061]) is different than the second row height (Fig. 14, “Bag Stuffers All Store” row [0061])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Leigh, Smith to incorporate the teachings of Nelson wherein a first column width for a first column of the one or more columns; identifying, using the features, a second column width for a second column of the one or more columns; identifying, using the features, a first row height for a first row of the one or more rows; and identifying, using the features, a second row height for a second row of the one or more rows, wherein the first column width is different than the second column width and the first row height is different than the second row height. By doing the state data which includes a variety of information defining the current viewing state of the user including the current row, current column, font size, column width, row height, column height, row width, the number of lines, labels consumed, and the like may be generated. Nelson [0039].
Claim 16 corresponds to claim 8 and is rejected accordingly. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, in view of Leigh et al., (United States Patent Publication Number 20160092499) hereinafter Leigh, in view of Michael S. Smith (United States Patent Number 9432298) hereinafter Smith, in view of Bruce Arthur Nelson, (United States Patent Publication Number 20020087633) hereinafter Nelson and in further view of Krishna et al., (United States Patent Publication Number 20190332610) hereinafter Krishna
Regarding claim 9 Hays in view of Leigh, in view of Smith and in further view of Nelson teaches the computer-implemented method of claim 8.
Hays as modified does not fully disclose  wherein identifying the first column width includes identifying that a historical hypercube that includes a historical variable similar to a variable of the first column defined the first column width.
	Krishna teaches wherein identifying the first column width (subscriber widths [0063]) includes identifying that a historical hypercube (first multidimensional hypercube  [0068]) that includes a historical variable similar to a variable of the first column (having dimensions corresponding to the plurality of categories of subscriber information including a set of fields for use as pivots[0068])   defined the first column width (successive multidimensional hypercubes would have dimensions corresponding to the set of fields for use as pivots [0068])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Leigh, Smith and in further view of Nelson to incorporate the teachings of Krishna wherein identifying the first column width includes identifying that a historical hypercube that includes a historical variable similar to a variable of the first column defined the first column width. By doing so it is contemplated herein that multiple view eye and dimensional hypercubes may be utilized to pre-summarize data contained on a transactional database, each hypercube having dimensions associated with only selected fields, the data therein, and the subscribers thereby associated with the data, and doing so incrementally would result in using successively smaller hypercubes, rather than pre-summarizing all data related to all fields on a transactional database using one very large hypercube, and thereby minimizing the time required to generate the first hypercube and only processing data into hypercubes necessary to analyze what is required for a given analysis, report, or observation Krishna [0064]
	Claim 17 corresponds to claim 9 and is rejected accordingly.

Claim 19 is  rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, in view of Leigh et al., (United States Patent Publication Number 20160092499) hereinafter Leigh in view of Michael S. Smith (United States Patent Number 9432298) hereinafter Smith and in further  view of  Heimendinger et al., (United States Patent Publication Number 20120023101) hereinafter Heimendinger.
Regarding claim 19 Hays in view of Leigh and in further view of Smith teaches the computer program product of claim 18,
Hays as modified further teaches wherein the features include a category of the variables, (grouping requested in the query (e.g. "Group by Customer ID") [0031]) 
Hays does not fully disclose and using the features includes identifying whether a historical usage of the category is associated with the one or more row variables or the one or more column variables or a depth variable.
Heimendinger teaches and using the features includes identifying whether a historical usage of the category is associated with the one or more row variables or the one or more column variables or a depth variable. (The spreadsheet application may request from the data source a set of dimension hierarchies, members, and/or measures to place on the rows, columns, filters, and slicers section of the spreadsheet. This set represents a relevant default report for the user 102, based on what that user and similar users have historically viewed [0023]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Leigh, Smith to incorporate the teachings of Heimendinger whereby   using the features includes identifying whether a historical usage of the category is associated with the one or more row variables or the one or more column variables or a depth variable. By doing so the usage history of the ways that user look at data in various data sources can be accomplished. Heimendinger [0020].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hays et al., (United States Patent Publication Number 20050289455) hereinafter Hays, in view of in view of Leigh et al., (United States Patent Publication Number 20160092499) hereinafter Leigh, in view of Michael S. Smith (United States Patent Number 9432298) hereinafter Smith and in further view of Krishna et al., (United States Patent Publication Number 20190332610) hereinafter Krishna.
Regarding claim 20 Hays in view of Leigh and in further view of Smith teaches the computer program product of claim 18.
Hays does not fully disclose  wherein the hypercube is a first hypercube, the computer readable storage medium having additional instructions embodied therewith that, when exceed by the computer, cause the computer to: generate a second hypercube data structure by assigning: a third set of variables of the plurality of variables as one or more row variables of the second hypercube; a fourth set of variables of the plurality of variables as one or more column variables of the second hypercube; and a variable of the plurality of variables as the depth variable of the second hypercube; and present both the first hypercube and the second hypercube to the user.
Krishna teaches wherein the hypercube is a first hypercube, (Fig. 8, (801) first three-dimensional hypercube [0064]) the computer readable storage medium having additional instructions embodied therewith that, when exceed by the computer, cause the computer to: generate a second hypercube data structure (Fig. 8, (803) second or six-dimensional hypercube [0064])  by assigning: a third set of variables of the plurality of variables (any one of the  three additional dimensions [0064])  as one or more row variables (rows showing banded categories [0069])  of the second hypercube; (Fig. 8, (803) second or six-dimensional hypercube [0064]) a fourth set of variables of the plurality of variables (any one of the three additional dimensions [0064]) as one or more column variables (plurality of columns showing banded categories for average revenue per unit [0069])  of the second hypercube; (Fig. 8, (803) second or six-dimensional hypercube [0064]) and a variable of the plurality of variables as the depth variable (the dimensions of a second hypercube 1004 in the stack having new dimensions d4 , d5 and d6, the viewpoint eye 1001 now residing at depth 1 [0066]) of the second hypercube; (Fig. 8, (803) second or six-dimensional hypercube [0064]) and present both the first hypercube (Fig. 8, (802) First view eye 802 represents the view at the first or three-dimensional hypercube 801 [0064])  and the second hypercube (Fig. 8, (804) Second view eye 804 represents the view at the second or six-dimensional hypercube 803 having three additional dimensions [0064])   to the user (Fig. 8, is a visual representation of a user's perspective of data at successive drilldowns and hypercube syntheses [0039])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hays in view of Leigh, Smith to incorporate the teachings of Krishna wherein the hypercube is a first hypercube, the computer readable storage medium having additional instructions embodied therewith that, when exceed by the computer, cause the computer to: generate a second hypercube data structure by assigning: a third set of variables of the plurality of variables as one or more row variables of the second hypercube; a fourth set of variables of the plurality of variables as one or more column variables of the second hypercube; and a variable of the plurality of variables as the depth variable of the second hypercube; and present both the first hypercube and the second hypercube to the user.
By doing so a user having access to this information and it being presented in a way that intuitively categorizes subscribers along a series of categorical ranges. Krishna [0066].



Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166